Case 1:19-cv-05642-LGS-DCF Document 52 Filed 11/18/19 Page 1 of 1
Case 1:19-cv-05642-LGS-DCF Document51 Filed 11/15/19 Page i of 1

 

 

 

 

 

 

JhE AL t =
Natalia B, McGinn DC'SD! NY 1221 Brickell Avenue
Direct: (305) 728-0964 DOCUMENT Suite 2010
£-mail: nmcginn@gsgpa.com Miami, Florida 33131
ELECTRONICALLY FILED Telephone: (305) 728-0950
DOC Hf: Facsimile: (305) 728-0951

 

DATE FILED: __{f//8//7

Pde 1 al chtemepetohete leek I
INDYOHTOCD Tae

Via ECF

 

Hon. Debra Freeman . .
United States Magistrate Judge L LLL ab

eee ee ee

Daniel Patrick Moynihan DEBRA FREEMAN

500 Pearl Sick Contnnnm 17A UNITED STATES MAGISTRATE JUDGE

New York, NY 10007

 

Re: Manhattan Safety Maine, Inc., et al. v. Michael Bowen, et al., 19-cv-5642-LGS-DCF
Dear Judge Freeman:

Defendants Arie Genger, Arnold Broser, David Broser, ADBG LLC, and Tedco, Inc.
(“Defendants”) jointly submit this letter to inform the Court of the briefing schedule Defendants
and Plaintiffs Manhattan Safety Maine, Inc. and Recovery Effort, Inc. have agreed to for the
supplemental submissions the Court requested at the November 12, 2019 telephonic case
management conference on the issue of whether this case should be stayed.

Specifically, Defendants will file a 5-page opening letter brief by 12:00 p.m. on November
19,2019. Plaintiffs will file a 5-page opposition by 2:00 p.m. on November 25, 2019. Defendants
will then file a 3-page reply by November 27, 2019,

Finally, in light of the temporary stay that the Court imposed at the November 12 telephonic
conference, Defendants do not plan to submit their motion to dismiss on or by the previously
scheduled date of December 6, 2019. In the event that the Court lifts the stay, Defendants will ask
the Court for a new schedule for their motion to dismiss.

Respectfully submitted, Respectfully submitted,

/s/ Christopher Gartman /s/ Natalia B. MeGinn

Christopher Gartman Natalia B. McGinn

Hughes Hubbard & Reed LLP Gelber Schachter & Greenberg, P.A.

1221 BRICKELLAVENUE * SUITE 2010 = MIAMI, FLORIDA 33131 « TEL. GOS) 728-0950 § WWW.GSGPA.COM

 
